DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 7, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee U.S. Patent No. 10,631,080 B2..
             Regarding claim 1, Lee discloses a receiver module integrated with a duct (Fig. 2), the receiver module comprising: a receiver including a magnetic circuit (260 – yoke plate, 261 – magnet, 262 – upper plate)), a frame covering the magnetic circuit (240 – frame), a voice coil (230 – voice coil), and a diaphragm (210 – diaphragm) and having a back hole (241 – frame hole) for ventilation on the frame; a back volume (270 – internal chamber) communicating with the back hole of the receiver and an outside and amplifying sound through resonance; and a duct  (220 – duct) provided in the back volume and having a communication hole (252 – duct sound outlet) communicating with the outside separately from the back volume, wherein the back volume is disposed on an outer circumference of the receiver (Figs 2-5 and col. 3, lines 24-35 and col. 4, lines 28-40).  
             Regarding claim 2, Lee further discloses the back volume has a size not exceeding an overall height of the receiver (Lee Fig. 2). 
             Regarding claim 7, Lee discloses a receiver module integrated with a duct (Fig. 2), the receiver module comprising: a receiver including a magnetic circuit (260 – yoke plate, 261 – magnet, 262 – upper plate)), a frame covering the magnetic circuit (240 – frame), a voice coil (230 – voice coil), and a diaphragm (210 – diaphragm) and having a back hole (241 – frame hole) for ventilation on the frame; a back volume (270 – internal chamber) communicating with the back hole of the receiver and an outside and amplifying sound through resonance; and a duct  (220 – duct) provided in the back volume and having a communication hole (252 – duct sound outlet) communicating with the outside separately from the back volume, wherein the back volume is provided in the frame (Figs 2-5 and col. 3, lines 24-35 and col. 4, lines 28-40).              

             Regarding claim 11, Lee discloses a receiver module integrated with a duct (Fig. 2), the receiver module comprising: a receiver including a magnetic circuit (260 – yoke plate, 261 – magnet, 262 – upper plate)), a frame covering the magnetic circuit (240 – frame), a voice coil (230 – voice coil), and a diaphragm (210 – diaphragm) and having a back hole (241 – frame hole) for ventilation on the frame; a back volume (270 – internal chamber) communicating with the back hole of the receiver and an outside and amplifying sound through resonance; and a duct  (220 – duct) provided in the back volume and having a communication hole (252 – duct sound outlet) communicating with the outside separately from the back volume, wherein the back volume is disposed within an overall height of the receiver (Figs 2-5 and col. 3, lines 24-35 and col. 4, lines 28-40).              
Allowable Subject Matter
Claims 3-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        4 December 2021